Citation Nr: 0116403	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-20 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for service-
connected postoperative residual of a right knee injury with 
osteoarthritis, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which assigned a temporary total 
rating pursuant to 38 C.F.R. § 4.30 (2000), effective from 
December 14, 1999 to January 31, 2000 and then reestablished 
the prehospital rating of 30 percent, effective February 1, 
2000.  


FINDINGS OF FACT

1.  The service-connected right knee disability is manifested 
by complaints of pain and discomfort.  He uses a knee brace 
and recent testing indicated some instability of the anterior 
cruciate ligament. The overall impairment is no  more than 
moderate.  

2.  The veteran has degenerative changes in the right knee 
with associated painful motion.


CONCLUSION OF LAW

A rating in excess of the combined 30 percent disability 
rating currently in effect, represented by a 20 percent 
disability rating for residuals of a right knee disability 
with instability and a separate 10 percent rating for 
arthritis is not warranted. 38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that his service-connected 
right knee disability is more severely disabling than the 
current 30 percent evaluation reflects as a result of painful 
motion and inability to walk or stand for prolonged periods 
of time which interfere with his employment as a teacher. 

In the interest of clarity, the factual background of this 
case will be reviewed.  The pertinent law and VA regulations 
will be discussed.  Finally, the Board will analyze the 
veteran's claims and render a decision.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  The requirements for evaluation of the complete 
medical history of a veteran's disability operate to protect 
veterans against adverse decisions based on a single, 
incomplete or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593-94 (1991).

An August 1966 enlistment examination report reflects that 
the veteran's knees were normal at service entrance.  A right 
knee disability was not recorded.  
In April 1968, the veteran was admitted to the Chelsea Naval 
Hospital.  A review of that report reflects that one week 
previously, the veteran's right knee had "popped" with pain 
in the medial side with swelling and locking and that he was 
taken to a private hospital where the knee was manipulated 
with relief of the symptoms.  A cast was applied and the 
veteran was provided crutches.  The veteran was then 
transferred to the Naval Hospital where he was diagnosed as 
having a torn medial meniscus of the right knee and 
chondromalacia of the right patella and underwent an 
arthrotomy where the torn medial meniscus was excised.  In 
early July 1968, the veteran was placed on limited duty.  A 
few days later, the right knee locked again and he received 
further treatment.  In February 1969, the veteran was 
hospitalized for further observation and it was decided that 
further operation on the right knee was not indicated at that 
time.  A December 1969 examination for discharge report 
reflects that the veteran's lower extremities were normal.  A 
scar over the medial aspect of the knee was reported.  It was 
also noted that the ligaments appeared intact.  The examiner 
also reported that one and one half years previously, the 
veteran had torn his medial meniscus and  he still 
experienced intermittent swelling and discomfort and, at 
times, used a brace.  

In a March 1970 rating decision, the RO granted service 
connection for a torn medial meniscus of the right knee with 
chondromalacia of the right patella.  A 10 percent disability 
rating was assigned.  

In a December 1997 rating decision, a 20 percent disability 
rating was assigned to  the service-connected right knee 
disability based upon a VA examination report, dated in July 
1997, which revealed crepitus and tenderness at the lateral 
femoral condyle of the right knee, full but weak extension, 
mild atrophy of the right quadriceps, edema with lateral 
instability of the joint, and medial instability.  

In December 1999, the veteran's representative filed a claim 
for increase for the service-connected right knee disability.

VA clinical treatment and hospitalization reports, dating 
from 1992-1999, submitted by the West Roxbury VA Medical 
Center, were received by the RO in January 2000.  Recent X-
rays of the right knee, performed in May 1999, showed minimal 
degenerative changes with no evidence of fracture, 
dislocation or joint effusion.  A clinical treatment note, 
dated in July 1999, reflects that the veteran had turned his 
right knee while he mowed the lawn.  At that time, the 
veteran was able to ambulate and was not wearing a knee 
brace.  There was increased pain and swelling in the right 
knee.  An examination of the right knee revealed small 
effusion, no erythema, positive crepitus, mild joint-line 
tenderness, slightly more give on the right anterior drawer 
sign, negative post drawer sign, no evidence of locking, a 
normal patellar examination, and pain with McMurray testing.  

In August 1999, the veteran complained of instability and 
pain on the lateral side of the joint of the right knee. He 
had good range of motion.  There was no real fluid.  The 
right knee was stable on lateral testing but McMurray testing 
gave him some generalized pain on the lateral side of the 
joint as well as the medial side.  Popliteal space was 
negative.  X-rays of the right knee showed some slight 
scalloping of the medial side of the joint, which was noted 
to have been the result of an old medial meniscectomy.  

A magnetic resonance imaging scan (MRI) of the right knee, 
performed in September 1999, showed a complete maceration of 
the medial meniscus with diffuse abnormal signal through a 
remnant of the posterior horn and no discernable body or 
anterior horn remaining.  There was a loss of medial 
compartment cartilage and subchondral signal changes which 
were consistent with sclerosis or edema.  There was a small 
effusion with a Baker's cyst and a complete tear of the 
anterior cruciate ligament (ACL) with posterior translation 
of the tibia relative to the femur.  There was a tear and 
retraction of the deep fibers of the medial collateral 
ligament.  The superficial medial collateral ligament 
appeared intact.  There was a cartilaginous defect within the 
lateral patellar face which extended with edema and cystic 
change within the lateral patellar bone.  The lateral 
meniscus, posterior cruciate ligament and lateral collateral 
complex were intact.  There was some abnormal signal in the 
inferior patellar tendon which was noted to have most likely 
been the result of ossification.  The lateral compartment 
cartilage was preserved.  

A clinical treatment record, dated in September 1999, 
reflects that flexion of the right knee was from 0 to 135 
degrees.  The knee opened medially 2+ with a valgus stress, 
and was stable laterally and posteriorily.  The veteran had a 
1+ anterior drawer sign.  There was mild effusion and pain 
along the lateral joint line, but not the medial joint line 
with the McMurray test.  The examiner reviewed the veteran's 
MRI and noted findings consistent with those reported above.  

The veteran returned to the VA clinic in November 1999.  An 
examination of the right knee revealed a well-healed medial 
joint line incision.  The right knee showed about a 1-2 
Lachman test with a negative posterior drawer sign. Varus 
stress was nontender.  However, valgus stress produced 
tenderness on the lateral aspect of the joint.  There were no 
palpable osteophytes and no significant medial or joint line 
tenderness.  The McMurray test was mildly positive on the 
medial side, but not consistently reproducible.  An Apley 
test was negative.  Range of motion of the right knee was 
from zero-140 degrees.  The impression of the examiner was 
that the veteran had a history of right knee pain with no 
significant instability.  It was noted that the veteran 
intermittently wore a brace for stabilization and that he 
worked as a school teacher, which required a low level of 
physical activity.  As the veteran continued to complain of 
pain, the examiner indicated that the plan was to take care 
of the torn menisci with arthroscopic evaluation of the right 
knee and possible abrasion chondroplasty or pre-drilling if 
necessary.  

In December 1999, the veteran was admitted to a VA hospital 
for arthroscopic abrasion and chondroplasty of the right 
knee.  At admission, a pre-operative diagnosis of medial 
meniscal tear of the right knee was entered.  Upon clinical 
examination, there was a clear end point in the Lachman and 
anterior drawer test.  The examining physician indicated that 
a previous MRI of the right knee had confirmed a complete 
tear of the ACL and demonstrated a question of a lateral 
medical tear.  At discharge, a post-operative diagnoses of 
osteoarthritis of the right knee and a tear of the ACL were 
recorded.

When followed up at the VA clinic in December 1999, the 
veteran's knee was noted to have had a benign appearing 
medial and lateral arthroscopy portals.  There was no 
evidence of erythema, fluctuance or discharge.  The veteran 
had preserved sensation distally.  Range of motion was from 
approximately 7 degrees flexion contracture to about 95-100 
degrees of further flexion.  There was some pain at the 
extremes of motion.

When examined by VA in February 2000, the veteran related 
that he had undergone arthroscopy of the right knee in 
December 1999, that he had been told that he had some torn 
cartilage and fairly severe arthritis in the knee, and that 
he would need a total knee replacement or tibial osteotomy.  
The veteran related that he had been out of work for ten days 
after the surgery in December 1999 and that he constantly 
wore a brace.  He related that he had constant pain in the 
right knee, walked with a limp, and had great difficulty in 
going up and down the stairs.  The veteran indicated that he 
was not able to bend the right knee or run.  He reported that 
he taught English and that his right knee hindered his job 
performance because he was unable to stand or sit in one spot 
for a long period of time or actively walk.  He indicated 
that if he walked for up to 15 minutes, he had to stop 
because the pain was so severe.  

An examination of the right knee in February 2000 revealed a 
scar over the anterior aspect of the right knee. There was 
tenderness about the medial and lateral joint line and a 
ridge of osteophytes was palpable along the medial joint 
line.  Range of motion of the right knee was zero to 110 
degrees with pain, crepitus and snapping.  McMurray's test 
was strongly positive.  The anterior drawer sign was 
positive, which indicated instability of the ACL.  The right 
knee measured equal in circumference to the left knee.  
However, there was a one inch atrophy of the right thigh.  
Diagnoses of traumatic arthritis of the right knee, status 
postoperative multiple arthroscopy with absence of the ACL 
and instability of the knee were recorded by the examiner.

VA clinical records, dating from January to April 2000, 
reflect that in January 2000, the veteran returned to the 
clinic for a follow up visit.  He complained of pain and 
discomfort in the right knee, mainly over the medical aspect.  
The examiner reviewed "pictures" of the veteran which 
showed chondrocalcinosis of the trochlear groove along with 
some degenerative changes that were significant over the 
medial femoral condyle with most of his changes being down to 
grade 3-4 over a large surface area of approximately 4x3 
centimeters.  An examination of the right knee in January 
2000, revealed slight amount of quadriceps weakness about 3/4 
centimeters.  Range of motion of the right knee was from 
approximately 135 degrees of flexion, which was equal and 
symmetrical on the contralateral side.  There was slight 
effusion.  Portals were noted to have been well healed.  
There was some slight increased warmth of the right knee with 
no evidence of any infection.  The veteran used a soft hinged 
knee brace and walked with a slight antalgic gait.  In April 
2000, the veteran still experienced right knee ache when he 
used the stairs.  However, he no longer used a cane or a 
crutch.  Examination of the right knee revealed showed no 
fluid and full range of motion.  The right knee was stable in 
all components.  Lachman's test was negative.  The veteran 
rejected a steroid injection because he felt that his right 
knee disability was not that severe at that time. 



Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4. 
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.
  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (2000).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  However, in 
assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
4.14 must be considered.  That is, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. 4.14; see Fanning v. Brown, 4 Vet. App. 225 (1993). 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2000) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2000).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2000).  

Once the evidence has been assembled, it is the Board's 
responsibility to consider the entire record on appeal.  
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107, 38 C.F.R. §§ 3.102, 4.3 (1999).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.



Analysis

Initial matter - duty to assist

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

It appears that all records pertinent to the veteran's appeal 
have been obtained, and the veteran has been provided a 
recent VA examination of his service-connected disability.  
The veteran has been informed of the evidence necessary to 
substantiate his claim and of the evidence that he should 
submit to substantiate his claim.  The Board is not aware of 
any outstanding evidence which should be obtained, and the 
veteran has pointed to none.  

The Board further observes that the veteran has been informed 
in communications from the RO, such as the September 2000 
Statement of the Case, of the types of evidence which could 
be submitted by him in support of its claim.  The veteran, 
further, has been accorded ample opportunity to present 
evidence and argument in support of this claim. 

Schedular rating

The RO has assigned a 30 percent disability evaluation for 
the service-connected right knee disability pursuant to 
38 C.F.R. § 4.71, Diagnostic Codes 5003 and 5257.  

Under Diagnostic Code 5257, the schedular criteria call for a 
10 percent disability rating for slight impairment of a knee.  
A 20 percent disability rating is warranted for moderate 
impairment, and a maximum 30 percent disability rating is 
assigned for severe impairment. 38 C.F.R. § 4.31, Diagnostic 
Code 5257.

Degenerative arthritis when established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation will be established where x- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbation; a 10 percent evaluation shall be established 
for x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups.  Note (1) of Diagnostic Code 
5003 states that the 20 and 10 percent ratings based on x-ray 
findings will not be combined with ratings based on 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Diagnostic Code 5260 provides for limitation of the flexion 
of the leg.  Where flexion is limited to 60 degrees, a 0 
percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, a 20 percent rating is assigned; and when flexion 
is limited to 15 degrees, a 30 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2000).

Limitation of extension of the leg is rated 50 percent at 45 
degrees, 40 percent at 30 degrees, 30 percent at 20 degrees, 
20 percent at 15 degrees, 10 percent at 10 degrees, and 
noncompensable at 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2000).  See also 38 C.F.R. § 4.70, Plate II (2000) 
which reflects that normal flexion and extension of a knee is 
from 0 to 140 degrees.

The VA Office of General Counsel has provided guidance 
concerning increased rating claims for knee disorders.  See 
VAOPGCPREC 23-97.  The General Counsel held in VAOPGCPREC 23-
97 that a veteran who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, provided that any separate rating must be based upon 
additional disability.  When a knee disorder is already rated 
under [Diagnostic Code] 5257, the veteran must also have 
limitation of motion under [Diagnostic Code] 5260 or [Code] 
5261 in order to obtain a separate rating for arthritis.  If 
the veteran does not at least meet the criteria for a zero-
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 9-98.  In this opinion, the General Counsel, 
citing Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), 
held that even if the claimant technically has full range of 
motion but the motion is inhibited by pain, a compensable 
rating for arthritis under Diagnostic Code 5003 and § 4.59 
would be available, assuming of course that arthritis is 
clinically demonstrated.

What the Board is doing in this case is breaking down the 
various manifestations of the right knee disability, where 
the RO combined all the symptoms of the disability picture 
into one rating under one diagnostic code. There is no 
adverse impact to the veteran resulting from this. 

In the interest of clarity, the Board will separately discuss 
each applicable diagnostic code.  The Board will also 
separately discuss the impact of the Court's holding in 
Deluca, 8 Vet. App. at 206.

Separate Compensable Evaluation under 5010 and 5260-5261

Because there is X-ray evidence of arthritis in the right 
knee and medical evidence supports the veteran's allegations 
pertaining to flare-ups of pain, and because impairment due 
to painful motion is not contemplated by a rating under 
Diagnostic Code 5257, the Board will grant the veteran an 
additional, separate, compensable rating for his service-
connected right knee disorder under Diagnostic Codes 5010 and 
5260-5261.  See, e.g., VAOPGCPREC 9-98 (with regard to a knee 
disability rated under Diagnostic Code 5257, a separate 
rating can be assigned for arthritis based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59); VAOPGCPREC 23-97 
(for a knee disorder already rated under Diagnostic Code 
5257, a claimant has additional disability justifying a 
separate rating if there is limitation of motion under 
Diagnostic Code 5260 or 5261); Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991) (painful motion of a major joint 
caused by degenerative arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10 percent rating, even if there is no 
actual limitation of motion noted clinically).

Diagnostic Code 5257 

In essence, the Board believes that the weight of the 
competent and probative evidence supports the conclusion that 
the veteran experiences a variety of right knee symptoms 
other than painful motion and degenerative arthritis, 
including instability, crepitus and effusion of the knee, so 
as to warrant a separate disability rating under Diagnostic 
Code 5257.  In particular, the Board notes that the veteran 
demonstrated instability of the ACL of the right knee during 
recent VA physical examination in February 2000.  However, VA 
clinical treatment records, dated in April 2000, reflect that 
the veteran's right knee was stable with full range of 
motion, and the veteran ambulated without the aid of a brace 
or cane.  At that time, he declined a steroid injection in 
the right knee because he felt that the symptoms were not of 
such severity to warrant it.  Overall, the Board finds that 
the clinical evidence of record reflects that the veteran's 
right knee impairment reflects moderate severity which would 
warrant an assignment of a 20 percent rating under Diagnostic 
Code 5257.  However, the veteran's overall combined 
disability would still remain at 30 percent and would not be 
affected.  In passing, the Board observes that the 30 percent 
evaluation assigned under Diagnostic Code 5257 by the RO in 
December 1997 was not in effect for twenty years or more and 
is, therefore, not protected.  See 38 C.F.R. § 3.951 (2000).    



Scar

The veteran's residuals of the right knee surgery in December 
1999 also include an arthroscopy scar over the anterior 
aspect of the knee, and the Board has also considered whether 
there is any evidence of disability attributable to this 
scar.  Symptomatology attributable to the scar could be 
considered a separate and distinct residual of the right knee 
arthroscopy than the joint-related symptomatology such as 
limitation of motion, instability and painful motion, and the 
veteran could therefore receive a separate disability rating 
for such symptoms without violating the provision of 
38 C.F.R. § 4.14.  However the criteria for compensable 
disability rating under diagnostic codes pertinent to scars 
have not been met.  

Under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2000), 
scars are rated according to the location, type, 
characteristics, or, if none of the specific criteria apply, 
according to limitation of function of the affected part.  
Diagnostic Code 7800 provides a 10 percent disability rating 
for disfiguring scars of the head, face, or neck.  Diagnostic 
Codes 7801 and 7802 provide evaluations for scars resulting 
from burns.  Under Diagnostic Code 7803, a 10 percent 
disability rating will be assigned for superficial scars that 
are poorly nourished with repeated ulceration.   Under 
Diagnostic Code 7804, a 10 percent disability rating will be 
assigned for superficial scars that are tender and painful on 
objective demonstration.  Under Diagnostic Code 7805, a 
compensable disability rating for other scars is based on 
limitation of function of the affected part.  

A separate disability rating is not warranted under 
Diagnostic Codes 7800, 7801, 7802, because the veteran's scar 
is located on the knee and is not the result of burns.  A 
separate disability rating is not warranted under Diagnostic 
Cod 7803 because there is no evidence showing ulceration of 
the surgical scar.  A separate disability range is not 
warranted under Diagnostic Code 7804 because there is no 
evidence showing that the surgical scar is tender and 
painful.  Finally, a separate disability range cannot be 
assigned under Diagnostic Code 7805 based on limitation 
function of the veteran's right knee because there is no 
clinical evidence that the scar interferes with function of 
the right knee.  Accordingly, these diagnostic codes do not 
provide a basis for separate rating. 

Other potentially applicable diagnostic codes

The Board has given consideration to evaluating the veteran's 
service-connected disability under a different Diagnostic 
Code.  The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case." See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  There is, however, 
no evidence of ankylosis of the knee or impairment of either 
the tibia or fibula which would warrant a higher evaluation.  
Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 5256 and 5262 
(2000) are not for application in this case.

DeLuca considerations

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.40 and 4.45; Deluca 
v. Brown, 8 Vet. App. 202 (1995).  However, the holding in 
Deluca dealt with evaluation of a service-connected 
disability rated on limitation of motion.  Since Diagnostic 
Code 5257 is not predicated on loss of range of motion, 
§§ 4.4 and 4.45, with respect to pain do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Also, recent VA 
clinical treatment records reflect that the veteran's right 
knee was stable and had full range of motion.

Extraschedular rating

The Board notes that the RO, in the September 2000 Statement 
of the Case, concluded that an extraschedular evaluation was 
not warranted for the disability.

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claims for increased 
ratings for the disabilities at issue.  See Bagwell v. Brown, 
9 Vet. App. 157 (1996); see also VAOPGCPREC 6-96.  The RO has 
addressed the matter of the assignment of an extraschedular 
rating in a July 2000 Supplemental Statement of the Case.  
The Board will, accordingly, consider the provisions of 38 
C.F.R. § 3.321(b)(1).

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

The veteran has not specifically identified any factors which 
may be considered to be exceptional or unusual, and the Board 
has been similarly unsuccessful. An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

The veteran has maintained that his right knee disability has 
interfered with his ability to work as a teacher.  However, 
he has not submitted any evidence, such as letters from his 
current employer indicating that this disability interferes 
with his employment.  Indeed, at the time of the February 
2000 VA examination the veteran was still employed at his 
current teaching position.  The current rating contemplates 
some impairment.  Moreover, the manifestations of the 
service-connected disability at issue do not appear to be 
unusual or exceptional from a clinical standpoint.  While the 
veteran underwent arthroscopic surgery of the right knee in 
December 1999, more recent VA clinical treatment records, 
dated in April 2000, reflect that the veteran's right knee at 
that time was stable with full range of motion.  In fact, the 
veteran was able to ambulate without a cane or brace, and 
declined a steroid injection into the right knee because he 
felt that his symptoms were not that severe. 

In conclusion, the Board finds that the evidence of record 
does not reflect any factor which takes the veteran outside 
of the norm, or which presents an exceptional or unusual 
disability picture.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 
Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.


ORDER

Entitlement to a disability rating or ratings in excess of 30 
percent for right knee disability is denied.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals



 

